— Action to recover damages for personal injuries sustained by plaintiff when defendant’s automobile, in which plaintiff was riding as a guest, went off the highway and into a ditch. Appeal No. 1 is by defendant from an order granting plaintiff’s motion for the examination of the defendant before trial. Appeal No. 2 is by defendant from an order denying defendant’s motion for a separate and prior trial of the issues raised by a defense of general release. Both orders affirmed, with one bill of ten dollars costs and disbursements (Romania v. Lamport & Holt, Ltd., 207 App. Div. 861; Fonville v. Irving Poultry Co., Inc., 243 id. 528), the examination of defendant to proceed upon ten days’ notice. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.